Citation Nr: 1338737	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total hip arthroplasty, formerly status post avascular necrosis with degenerative changes, left hip, beginning January 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.  This matter was remanded by the Board in February 2011 for further development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the February 2011 Board remand instructions, in March 2011, the Veteran was afforded an examination of his left hip disability by a VA physician.  However, the physician did not specifically offer an opinion as to whether any residual weakness, pain or limitation of motion in the Veteran's left hip could be characterized as either "moderately severe" or "markedly severe," as was specifically directed in the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Also, following the March 2011 VA examination and the RO's most recent readjudication of the Veteran's appeal in a February 2012 supplemental statement of the case, additional VA medical records were associated with the claims file.  These records include a March 2012 VA orthopedic surgery outpatient note relating to the Veteran's left hip condition following his total arthroplasty.  They also include the report of a May 2012 VA examination of the Veteran's left hip, which, while noted by the examiner to have been based on an incomplete examination, contains findings pertinent to the Veteran's appeal.  See 38 C.F.R. § 20.1304(c).

Therefore, this matter must be remanded to obtain an addendum opinion and for readjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's left hip from the G.V. (Sonny) Montgomery VA Medical Center, dated from May 2012 to the present.    

2.  Then, forward the Veteran's claims file to the VA physician who conducted the March 2011 examination, or if he is not available to another examiner, for an addendum to the March 2011 examination report.  If the examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled.

The examiner should specifically review the March 2011 examination results, the March 2012 VA orthopedic surgery outpatient note, relating to the Veteran's left hip condition following his total arthroplasty, and the May 2012 VA examination results.  

The examiner is specifically directed to offer an opinion as to whether there is any residual weakness, pain or limitation of motion from the Veteran's total left hip arthroplasty and, if so, whether such residual weakness, pain or limitation of motion in his left hip is best characterized as markedly severe, moderately severe, or less than moderately severe.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


